Order, so far as appealed from, unanimously modified by denying an examination before trial as to items (a), (b), (d), (e), (f) and the last part of item (h), namely “and that the plaintiff has not failed or refused to serve "any outlets in the territory assigned to him in the manner provided by the contract”, and as so modified affirmed, with $20 costs and disbursements to the appellant. No opinion. The date for the examination to proceed to he fixed in the order. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Callahan and Wasservogel, JJ.